DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) filed on August 28, 2022 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.
	Examiner has not considered U.S. Patent Doc. #3 since it is not a US patent document/US patent number. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “passband spectral filter deployed…” (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Spitzer et al. (US 2016/0018639 - Spitzer).
	As to claim 1, Spitzer teaches an apparatus for deriving gaze direction of an eye of a user (Spitzer Figs. 1A, B; Fig. 3), comprising 
	a transparent light guide assembly for positioning in facing relation to the eye of the user and allowing the user to view a remote scene through the light guide assembly (Spitzer Fig. 1A - 120, 118, 100), the light guide assembly comprising: 
	a first LOE having a pair of parallel faces for guiding light by internal reflection (Spitzer Fig. 1A - 113, display rays), said first LOE including a coupling-out configuration for deflecting light guided within the first LOE outwards towards the eye (Spitzer Fig. 1A - 113, reflective surface; para. [0027]; Fig. 3), and 
	a second LOE having a pair of parallel faces for guiding light by internal reflection (Spitzer Fig. 1A - 102; Fig. 3; para. [0038]), the second LOE in overlapping relation with the first LOE and including a coupling-in configuration for deflecting light received from the eye so as to propagate by internal reflection within the second LOE (Spitzer Fig. 1A - 112, 140, ocular measurement light; Fig. 3 - 302, 140), 
	a light source associated with the first LOE so as to introduce light into the first LOE to propagate by internal reflection to the coupling-out configuration for coupling out towards the eye (Spitzer Fig. 1A - 128; Fig. 3 - 128), 
	an optical sensing arrangement including converging optics deployed to converge light propagating within the second LOE so as to converge onto an optical sensor (Spitzer Fig. 1A - 125, 124; para. [0017]; Fig. 3 - 304, 125; para. [0037], [0038]), 
	and a processing system including at least one processor (Spitzer Fig. 5 - 501; para. [0048]), the processing system being electrically associated with the optical sensor and configured so as to process signals from the optical sensor to derive a current gaze direction of the eye (Spitzer para. [0048]).
	As to claim 2, Spitzer teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Spitzer further teaches the light source is implemented as an image projector coupled to the first LOE so as to introduce a collimated image into the first LOE (Spitzer Fig. 1A - 128, 130; para. [0016]) such that the collimated image propagates via internal reflection within the first LOE and is coupled out of the first LOE towards the eye by the coupling-out configuration (Spitzer Fig. 1A - 113, reflective surface; para. [0018], [0027]).
	As to claim 3, Spitzer teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Spitzer further teaches the light source generates light of a non-visible wavelength (Spitzer Fig. 1A - 128, 134, 136; para. [0016]; [0021], [0025]), the apparatus further comprising an image projector coupled to the first LOE so as to introduce a collimated image into the first LOE such that the collimated image propagates via internal reflection within the first LOE and is coupled out of the first LOE by the coupling-out configuration (Spitzer Fig. 1A - 128, 130; para. [0016]; Fig. 1A - 113, reflective surface; para. [0018], [0027]), a passband spectral filter deployed to obstruct light of wavelengths other than the non-visible wavelength from reaching the optical sensor (Spitzer para. [0040]).
	As to claim 4, Spitzer teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Spitzer further teaches the coupling-in configuration comprises a partially-reflective surface deployed within the second LOE obliquely to the parallel faces (Spitzer Fig. 1A - 112; para. [0019]; Fig. 3 - 302).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Spitzer as applied to claim 1 above, and further in view of Amitai et al. (US 6,580,529 - Amitai).
	As to claim 5, Spitzer teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Spitzer further teaches the coupling-in configuration comprises a holographic optical element associated with the second LOE (Spitzer Fig. 1A - 140; Fig. 3 - 140; para. [0020]), but doesn’t specify the HOE is a diffractive.  In the same field of endeavor Amitai teaches providing holographic coupling elements for light guides (Amitai Fig. 4 - H3; col. 4:17-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provided a HOE as diffractive since, as taught by Amitai, such diffractive HOEs are well known in the art for minimizing aberrations and chromatic dispersions while being compact (Amitai col. 1:44-52).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Spitzer as applied to claim 1 above, and further in view of Heynen et al. (US 4,720,189 - Heynen).
	As to claim 6, Spitzer teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify the optical sensor comprise a four-quadrant sensor.  In the same field of endeavor Heynen teaches providing a four-quadrant sensor for eye tracking (Heynen Fig. 1 - 23; Fig. 3 - 23; col. 3:4-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use a quadrant sensor since, as taught by Heynen, such sensors are well known in the art for the purpose of determining X, Y coordinates of the eye to determine eye positions (Heynen col. 1:49-60).
	As to claim 7, Spitzer teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Spitzer further teaches the sensor comprises pixels (Spitzer para. [0017] - CCD, CMOS), but doesn’t specify the processing system processes output from no more than about 104 pixel sensing elements.  In the same field of endeavor Heynen teaches providing a four-quadrant sensor for eye tracking having no more than 104 pixel sensing elements (Heynen Fig. 1 - 23; Fig. 3 - 23; col. 3:4-10 - quadrant sensor having 4 pixels).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use a quadrant sensor (i.e. 4 pixels) since, as taught by Heynen, such sensors are well known in the art for the purpose of determining X, Y coordinates of the eye to determine eye positions (Heynen col. 1:49-60).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        October 5, 2022